DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on September 15, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sumida (US 6,108,202).
Regarding claim 1, Sumida discloses an electrical junction box (see figure 1) comprising: a box body (2); a housing member (7) fixed to a fixing surface (2e) that is set on a portion of an inner surface of the box body (see figure 2); and an electronic component (relays) that is housed in the housing member (7) and to which a wire (14) is to be connected, wherein the housing member (7) includes: a wire lead-out surface (see figure 1) from which the wire connected to the electronic component is to be led out (see 
Regarding claim 5, Sumida discloses the electrical junction box (see figure 1), wherein the electronic component housed in the housing member (7) is a first electronic component (relays), the electrical junction box (see figure 1) comprises: a second electronic component housed in a second component housing portion (8) that is different from the component housing portion (4) in the box body (2), and the housing member (7) and the second component housing portion (8) oppose each other in a direction along an opening direction of the second component housing portion (see figures 1 and 3).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 2-4 are:
Regarding claims 2 and 3, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box , wherein the extended wall portion of the housing member is a first extended wall portion, the opening 
Regarding claim 4, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box, wherein the housing member is provided with a side extended wall portion that is located on the fixing surface side relative to the component housing portion and extends outward relative to the outer surface of the housing member in a direction that is along the fixing surface and orthogonal to the opening direction of the opening portion on the wire lead-out surface side.
	 These limitations are found in claims 2-4, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makino et al (US 9,000,297) and Makino et al (US 8,941,009), Takeuchi et al (US 8,785,775), Maebashi (US 8,426,737), Kurata et al (US 11,038,330) and Hirasawa (US 8,969,723) disclose an electrical junction box.

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


September 10, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848